DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

3.	The information disclosure statements (IDS) submitted on 12-23-20 and 11-19-20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment

4.	Acknowledgement is made of the preliminary amendment(s) filed 11-19-20.

Allowable Subject Matter


5.	Claims 1-12 are allowed.

The following is an examiner’s statement of reasons for allowance: The cited prior art does not anticipate nor render obvious a check consisting in comparing, at regular intervals, a current signature averaged over a predetermined number of value measurements for a given wheel unit with respect to at least one other wheel unit with a starting signature of the given wheel unit with respect to said at least one other wheel unit, this starting signature being established following the prior identification of the position of the given wheel unit on the vehicl.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20180111430 A1 DETERMINING VEHICULAR WHEEL POSITIONS FROM TIRE PRESSURE MONITORING SYSTEM SIGNALS 

US 20080143503 A1 Vehicle wheel position detection apparatus for relating tires to positions of corresponding wheels
US 8396629 B1 Device and method for detecting tire position
WO 2019178629 A1 DEVICE AND METHOD FOR WHEEL POSITION DETECTION
DE 102012105030 A1 Wheel position identifying device for use in e.g. direct-type tire pressure detecting device for identifying position of left wheel of vehicle, has control unit determining whether transmitter transmitting frame is associated with wheels
US 20190187029 A1 TIRE-MOUNTED SENSOR AND CHAIN REGULATION MANAGEMENT SYSTEM
US 20190063913 A1 DETERMINING VEHICLE WHEEL MISALIGNMENT
US 6523411 B1 Wheel inspection system
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE J ALLEN whose telephone number is (571)272-2174.  The examiner can normally be reached on Mon-Fri. 9am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/ANDRE J ALLEN/Primary Examiner, Art Unit 2856